Citation Nr: 0923790	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-08 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to accrued benefits for chronic lymphocytic 
leukemia 


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1952 to March 1956, 
March 1956 to March 1960, March 1960 to December 1965, and 
December 1965 to July 1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The death certificate shows that the Veteran died in 
January 2005.

2.  The appellant filed a timely claim for accrued benefits 
by filing for dependency and indemnity compensation within 
one year of the Veteran's death.  

3.  At the time of his death, the Veteran did not have a 
claim for chronic lymphocytic leukemia pending.  

4.  Because no claim was pending at the time of the Veteran's 
death, no benefits are payable.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini  v. Principi, 18 Vet. App. 
112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record shows that no VCAA letter was sent to the 
appellant in this case.  Nevertheless, the Board notes that 
the March 2008 Statement of the Case (SOC) applied the 
appropriate laws and regulations and advised the appellant 
regarding the reasons and bases for the denial of her claim.  
Furthermore, the appellant has not contended that she has not 
received adequate notice regarding what evidence is needed to 
substantiate her claim.  In any event, the outcome of this 
appeal is based on application of the law to the known facts 
of record.  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
the VCAA are not applicable in cases that are decided as a 
matter of law rather than on the underlying facts or 
development of facts.  Manning v. Principi, 16 Vet. App. 534, 
542- 43 (2002); see also Smith v. Gober, 14 Vet. App. 227 
(2000) (holding that the VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (stating that the VCAA is not applicable 
where the law, not factual evidence, is dispositive).  As the 
outcome of this appeal is based on the law and not on an 
interpretation of the facts, the duties imposed by the VCAA 
do not apply.

Legal Criteria

Upon death of an individual receiving VA benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death, and due and unpaid.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2008).  
An application for accrued benefits must be filed within one 
year after the date of death.  Id.  There is no basis for an 
accrued benefits claim unless the individual from whom the 
accrued benefits claim derives had a claim for VA benefits 
pending at the time of death.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).

Analysis

The appellant's claim was essentially developed as a claim 
for "retroactive" benefits for service connection for 
chronic lymphocytic leukemia even though the appellant had 
specified no particular disorder.  (Her claim was made 
shortly after notification of her possible entitlement to 
benefits if the Veteran-in addition to other conditions-- 
had been diagnosed with chronic lymphocytic leukemia. At the 
time the Veteran died in January 2005, he did not have a 
claim pending for any disorder including chronic lymphocytic 
leukemia.  The record contains no indication that the Veteran 
had this disease.  He was in receipt of a total schedular 
rating for lung cancer at the time of his death.  Therefore, 
the threshold legal criteria for establishing entitlement to 
accrued benefits are not shown, and the appellant's claim 
must be denied.  38 C.F.R. § 3.1000 (2008).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     
 

ORDER

Entitlement to accrued benefits for chronic lymphocytic 
leukemia is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


